                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           CHARLES EDWARD LUCKETT,
                                  11                                                        Case No. 18-07695 BLF (PR)
                                                         Plaintiff,
                                  12                                                        ORDER OF DISMISSAL
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14       ROBERT NEUSCHMID, et al.,
                                  15                    Defendants.
                                  16

                                  17

                                  18            Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983.1 Plaintiff’s motion for leave to proceed in forma pauperis will be granted
                                  20   in a separate order.
                                  21

                                  22                                             DISCUSSION
                                  23   A.       Standard of Review
                                  24            A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27

                                  28   1
                                           The matter was reassigned to this Court on February 11, 2019. (See Docket Nos. 4, 5.)
                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Under the section of the complaint regarding the exhaustion of administrative
                                  11   remedies, Plaintiff states: “A petitioner who wants to file state habeas corpus petition
                                  12   challenging a criminal conviction or sentence does not need to exhaust administrative
Northern District of California
 United States District Court




                                  13   remedies because the CDCR has no control over criminal matters.” (Compl. at 1.) Then
                                  14   under the statement of claim, Plaintiff states, “I’m convicted for felony murder as an
                                  15   accomplice, using evidence that no one know where it came from.” (Id. at 3.) Plaintiff
                                  16   then makes allegations regarding testimony given at trial, the destruction of evidence, and
                                  17   evidence tampering. (Id.) In the “Relief” section, Plaintiff states: “The errors presented
                                  18   deprived appellant of a fair trial, due process of law by withholding evidence/fact from
                                  19   jury. Reversal of judgment is required and remanded for new trial without tampered
                                  20   evidence, and the facts presented.” (Id.)
                                  21          “‘Federal law opens two main avenues to relief on complaints related to
                                  22   imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the
                                  23   Civil Rights Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges to
                                  24   the lawfulness of confinement or to particulars affecting its duration are the province of
                                  25   habeas corpus.’” Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v.
                                  26   Close, 540 U.S. 749, 750 (2004)). “An inmate’s challenge to the circumstances of his
                                  27   confinement, however, may be brought under § 1983.” Id. Based on the information
                                  28                                                 2
                                   1   contained in the complaint, Plaintiff is clearly challenging the lawfulness of his state
                                   2   criminal conviction and not conditions of his confinement. Accordingly, the claims must
                                   3   be raised in a § 2254 petition.
                                   4            Although a district court may construe a habeas petition by a prisoner attacking the
                                   5   conditions of his confinement as a civil rights action under 42 U.S.C. § 1983, see
                                   6   Wilwording v. Swenson, 404 U.S. 249, 251 (1971), the opposite is not true: A civil rights
                                   7   complaint seeking habeas relief should be dismissed without prejudice to bringing it as a
                                   8   petition for writ of habeas corpus. See Trimble v. City of Santa Rosa, 49 F.3d 583, 586
                                   9   (9th Cir. 1995). Accordingly, Plaintiff may seek relief for his unconstitutional state
                                  10   conviction by filing a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
                                  11

                                  12                                               CONCLUSION
Northern District of California
 United States District Court




                                  13            For the reasons set forth above, this action is DISMISSED without prejudice to
                                  14   filing as a new habeas action under 28 U.S.C. § 2254.
                                  15            The Clerk shall enclose two copies of the court’s form petition with a copy of this
                                  16   order to Plaintiff, along with an application to proceed in forma pauperis.
                                  17            IT IS SO ORDERED.
                                  18           April 22, 2019
                                       Dated: _____________________                        ________________________
                                                                                           BETH LABSON FREEMAN
                                  19
                                                                                           United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.18\07695Luckett_dism(cr-hc)
                                  26

                                  27

                                  28                                                   3
